Case 1:19-cv-02498-DDD-MEH Document 54 Filed 02/27/20 USDC Colorado Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:19-cv-02498-DDD-MEH

   FRED NEKOUEE, individually,             :
                                           :
                  Plaintiff,               :
                                           :
   vs.                                     :
                                           :
   HORIZON PARK PARTNERS, LLC, a           :
   Delaware limited liability company;     :
                                           :
   DOLLAR TREE STORES, INC., a Virginia    :
   corporation;                            :
                                           :
   DILLON COMPANIES, LLC, a Kansas limited :
   liability company;                      :
                                           :
   RANCH AND HOME SUPPLY OF                :
   COLORADO, INC., a Montana corporation;  :
   and                                     :
                                           :
   RANCH AND HOME SUPPLY, LLC, a           :
   Montana limited liability company;      :
                                           :
                  Defendants.              :
   _______________________________________ /

   PLAINTIFF’S MOTION TO DISMISS WITHOUT PREJUDICE AND MEMORANDUM
                               IN SUPPORT

         Plaintiff, by and through his undersigned counsel, hereby moves the Court to dismiss this

  action against the sole remaining Defendant, Dillon Companies, LLC, without prejudice pursuant

  to Fed. R. Civ. P. 41(a)(2). In support of his Motion, the Plaintiff states as follows:

  1.     Defendant Dillon Companies, LLC provided its expert report, which report confirms the

  allegations in the Complaint relating to its King Soopers. See Affidavit of Robert J. Vincze with

  cover letter and report from Defendant’s expert, attached hereto, labeled Exhibit 1. The report is

  dated December 16, 2019.


                                                    1
Case 1:19-cv-02498-DDD-MEH Document 54 Filed 02/27/20 USDC Colorado Page 2 of 3




  2.     Plaintiff conducted a Rule 34 inspection of the subject King Soopers on January 30,

  2020, and such inspection showed that the violations relating to conditions in the men’s and

  women’s restrooms in King Soopers had not been corrected yet. See Affidavit of Brittney

  Pierce, attached hereto, labeled Exhibit 2.

  3.     Defendant’s counsel has not returned the undersigned’s phone calls regarding this Motion

  to Dismiss or a schedule to perform the work set forth in Defendant’s expert report.

  4.     The Plaintiff’s expectation is that Defendant Dillon Companies, LLC will complete the

  work necessary to bring the men’s and women’s restrooms in King Soopers into compliance with

  the ADA by May 1, 2020.

  5.     Since the last census showed that approximately 53 million Americans are disabled,

  compliance is good for business.



         WHEREFORE, Plaintiff respectfully requests that this Court dismiss this action against

  Defendant Dillon Companies, LLC without prejudice, each party to bear their own costs and

  attorney’s fees.



                                        Respectfully submitted,

                                        s/Robert J. Vincze
                                        Robert J. Vincze (CO #28399)
                                        Law Offices of Robert J. Vincze
                                        PO Box 792
                                        Andover, Kansas 67002
                                        Phone: 303-204-8207
                                        Email: vinczelaw@att.net

                                        Attorney for Plaintiff Fred Nekouee




                                                  2
Case 1:19-cv-02498-DDD-MEH Document 54 Filed 02/27/20 USDC Colorado Page 3 of 3




                              CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the above and foregoing Motion and
  Memorandum with the Clerk of the Court using the CM/ECF system on this 27th day of February
  2020.


                                                   __/s/Robert J. Vincze________________
                                                   Robert J. Vincze (CO Bar #28399)




                                               3
